     Case 5:21-cv-00120-JWH-KK Document 15 Filed 03/05/21 Page 1 of 3 Page ID #:110



 1
      Thad M. Scroggins, Esq., SBN 299453
      THE LAW OFFICE OF THAD M. SCROGGINS
 2    155 N. Lake Ave., Suite 800
 3    Pasadena, CA 91101
      Tel: (626) 993-6715
 4    Fax: (626) 226-5594
 5    thad@scrogginsesq.com

 6    Attorneys for Plaintiff, ANTON INTERNATIONAL, INC.
 7
                                  UNITED STATES DISTRICT COURT
 8
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                          EASTERN DIVISION
11
      ANTON INTERNATIONAL, INC., a                        Case No. 5:21-cv-00120-JWH-KKx
12    California corporation;
13                                                        Honorable John W. Holcomb Presiding
                    Plaintiff,
14                                                        PLAINTIFF’S EVIDENTIARY
      v.
15                                                        OBJECTIONS TO DECLARATION
      CHUNHONG ZHANG, an individual,                      OF CHUNHONG ZHANG AND
16                                                        DEFENDANT’S REQUEST FOR
      and DOES 1 through 50, inclusive;
17                                                        JUDICIAL NOTICE
18                  Defendants.
                                                          [Filed concurrently with Opposition Brief;
19                                                        [Proposed] Order]
20
                                                          Hearing Date: March 26, 2021
21                                                        Time: 09:00 a.m.
                                                          Courtroom: 2
22
23
24
25
26           Plaintiff, ANTON INTERNATIONAL, INC. (“Plaintiff”) sets forth the following
27    written objections to the evidence submitted by Defendant, CHUNHONG ZHANG
28    (“Defendant”) in support of Defendant’s Motion to Dismiss Plaintiff's Complaint.
                                                          1
       PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DECLARATION OF CHUNHONG ZHANG AND DEFENDANT’S REQUEST FOR JUDICIAL
                                                         NOTICE
     Case 5:21-cv-00120-JWH-KK Document 15 Filed 03/05/21 Page 2 of 3 Page ID #:111



 1                            DECLARATION OF CHUNHONG ZHANG
 2                                                 Objection 1
 3    Evidence: Paragraph 2, Chunhong Zhang declares, “The product pictured product bear
 4    the same graphic artwork.”
 5    Grounds for Objection: Plaintiff objects to paragraph 2 of the Declaration of
 6    Chunhong Zhang as lacking foundation. Furthermore, this paragraph is vague,
 7    ambiguous and confusing.
 8                                                 Objection 2
 9    Evidence: Paragraph 3, Chunhong Zhang declares, “To facilitate this Court's
10    comparison of the artwork on the pictured product (as shown in the Complaint) to the
11    artwork used by Plaintiff (also shown in the Complaint), I attach to this Declaration as
12    Exhibit 1 a true and correct copy of the graphic artwork used on the product pictured in
13    the Complaint.”
14    Grounds for Objection: Plaintiff objects to paragraph 3 of the Declaration of
15    Chunhong Zhang as lacking foundation. Furthermore, this paragraph is vague and
16    ambiguous.
17          EXHIBIT A TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
18    Evidence: Exhibit A is the alleged dictionary definition of the term “unicorn” from the
19    current edition of the Merriam-Webster Dictionary.
20    Grounds for Objection: Plaintiff objects on the grounds that this evidence is irrelevant.
21    Any matter to be judicially noticed must be relevant to the issues in the case, regardless
22    of whether it is not reasonably disputable. Vallot v. Central GulfLines, Inc., 641 F.2d
23    347, 350 (5th Cir. 1981).
24          EXHIBIT B TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
25    Evidence: Exhibit B is the alleged entry for “unicorn” from the Encyclopedia
26    Britannica.
27    Grounds for Objection: Plaintiff objects on the grounds that this evidence is irrelevant.
28    Any matter to be judicially noticed must be relevant to the issues in the case, regardless
                                                          2
       PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DECLARATION OF CHUNHONG ZHANG AND DEFENDANT’S REQUEST FOR JUDICIAL
                                                         NOTICE
     Case 5:21-cv-00120-JWH-KK Document 15 Filed 03/05/21 Page 3 of 3 Page ID #:112



 1    of whether it is not reasonably disputable. Vallot v. Central GulfLines, Inc., 641 F.2d
 2    347, 350 (5th Cir. 1981).
 3

 4    Dated: March 5, 2021                  THE LAW OFFICE OF THAD M. SCROGGINS
 5
                                                   By:     /s/ Thad M. Scroggins
 6                                                         Thad M. Scroggins, Esq.
 7                                                         Attorney for Plaintiff,
                                                           ANTON INTERNATIONAL, INC.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          3
       PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DECLARATION OF CHUNHONG ZHANG AND DEFENDANT’S REQUEST FOR JUDICIAL
                                                         NOTICE
